Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ filing of the claim amendments dated 12/5/2019. Accordingly, claims 1, 101-102, 111-119, 131, 132, 136-139 are pending and are examined based on the merits herein.  
	Application Priority
This application filed 12/05/2019 is a national stage entry of PCT/US2018/ 036353, International Filing Date: 06/06/2018, PCT/US2018/036353 claims Priority from Provisional Application 62516061, filed 06/06/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 3/29/2021, 3/3/2021, 11/25/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levitt (Applicants cited IDS: US 20130197075). 

Levitt teaches a method of treating acquired perforating dermatosis (APD), comprising applying an amount of cantharidin to an area of skin in need of treatment thereof; the reference teaches application of cantharidin at 0.7 wt % (Canthacur.RTM.) was applied to lesions on the right medial calf. Cantharidin was applied for eight hours under occlusion. The vehicle was a solution containing cantharidin 0.7 wt % in acetone, castor oil, collodion, ethoxyethanol, ethyl cellulose, and polyoxyethylene octyl phenol (claim 1, [0031]). Levitt teaches when cantharidin is applied to APD lesions, it is believed to deeply penetrate and impact the epidermis all the way down to the hair follicles, which leads to the loosening of the central keratotic plug. When a blister roof is removed, the keratotic core can be extracted with the blister roof. Although cantharidin may require application to individual lesions, it provides an effective, safe, non-scarring topical modality for treatment of APD lesions [0024]. 
Levitt teachings anticipate the claimed method because the reference teaches treating APD with cantharidin formulation for eight hours to lesions (which is greater than 6 hours) in the right medial calf (thus teaching administering to the portion of the skin lesion).  



1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al. (US 20070275045).
The instant claim 1 as above.
Evans teaches co-administration with cantharidin (0.9% solution of collodian and acetone), which is often used in treating molluscum contagiosum virus (MCV). This blister-inducing agent is applied carefully and sparingly to the dome of the lesion with or without occlusion and left in place for at least 4 hours before being washed off [0138]. Molluscum contagiosum can be diagnosed based on the characteristics of the lesions. The typical molluscum contagiosum lesion is an asymptomatic, firm, smooth, round papule with central umbilication. The lesions are generally 3 to 5 mm in diameter and occur in batches less than about 30 [0012]. 
Evans anticipate the claimed method because the reference teaches the use of cantharidin formulation in treating MCV, with occlusion (for e.g. tape) and left in place for at least 4 hours. Evans’ explicit teaching of treating MCV, lesions are associated with MCV, application in at least some part of the affected region by occlusion and left in place for at least 4 hours, which can be more than 6 hours. 







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1 is rejected under 35 U.S.C. 103 as being unpatentable over Maibach et al. (Applicants’ cited IDS: US 20030072814). 
The instant claim 1 is directed to a method of treating a subject having a skin lesion, comprising: administering a composition comprising cantharidin to at least a portion of the skin lesion; and allowing at least a portion of the composition to remain on the skin lesion for greater than about 6 hours.
Maibach teaches a topical pharmaceutical composition for the treatment of warts, together with methods for its use. The composition and methods involve the topical use of an active agent effective in the treatment of warts plus a permeation-enhancing base (Abstract). The topical formulation include the active agent cantharidin [0108], claims 55, 119. It is taught that the formulation in its dosage form (e.g. lotion, cream, bioadhesive etc.) for long term adhesion, throughout a delivery period in the range of about 8-72 hours in the affected area [0036] [0143]. 
One of ordinary skill in the art would have found it obvious from Maibach to administer cantharidin composition to the treatment of warts (skin lesion) in subjects for at least greater than 6 hours. One of ordinary skill in the art would have been motivated to do that is to obtain therapeutic benefits. Thus, claim 1 is addressed. 

Claims 101-102, 111-119, 131-132, 136-139 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson (Applicants’ cited IDS: WO 2015/027111).
The examined claims are to a composition comprising cantharidin with specific excipients (and in specific amounts) (see claims 101-102); method of treating skin lesion using composition of claim 101 or claim 138; composition comprising cantharidin 
Davidson teachings relate to devices, kits, methods of treating skin conditions, e.g. warts (See abstract). Davidson teach cantharidin formulations (see Tables 1-7, pages 26-28). 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    503
    857
    media_image2.png
    Greyscale

The reference in [0002] teaches warts are small epidermal skin growths caused by viral infections found on the hands or feet; other epidermal viral conditions include Molluscum contagiosum that resembles warts but caused by distinct viruses. The small molecule cantharidin can be used to successfully treat these cutaneous disorders 
From the teachings of Davidson, one of ordinary skill in the art would have found it obvious to arrive at the formulation of claims 101-102 because the reference teaches cantharidin formulation comprising the same components and in the same ranges that . 
1 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson (Applicants’ cited IDS: WO 2015/027111) in view of Maibach et al. (Applicants’ cited IDS: US 20030072814). 
The instant claim 1 as above.
Davidson teachings as above. The reference teaches cantharidin formulation in treating lesions and application to portion of the skin lesions but is not explicit in teaching that the composition remain on the skin lesion for greater than about 6 h. 
Maibach teachings discussed as above.
From Maibach teachings one of an ordinary skill in the art would have found it obvious to keep the cantharidin formulation remain on the skin lesion for greater than about 6 h because the reference teaches cantharidin composition remained in the lesions of a patient for 8 h which is greater than 6h. One of ordinary skill in the art would have been motivated to do so is to achieve therapeutic efficacy and effects in the treatment of the lesions. 

Note: Relevant prior art: (1) Moed (Applicants cited IDS: Arch Dermatol. 2001, 1357-60). The reference teaches cantharidin formulation, topical cantharidin treatment for molluscum. (2) Torbeck teaches the clinical studies of the use of cantharidin formulations for the use of face lesions (moluscum contagiosum), warts etc. (Applicants cited IDS: Dermatology Online J, 2014). US 20050019418 teaches a single-use, delivery vehicle for the treatment of warts, consisting of a solution of cantharidin, acetone, and flexible collodion packaged in a crushable ampoule with an absorbent, applicator tip. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Umamaheswari Ramachandran/Primary Examiner, Art Unit 1627